Case 4:17-cr-20092-MFL-SDD ECF No. 35 filed 09/14/20        PageID.142    Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                             Case No. 17-cr-20092
                                                    Hon. Matthew F. Leitman
v.

TERRANCE LLOYD-WEBB,

          Defendant.
________________________________________________________________/

                  ORDER TO SUPPLEMENT MOTION
              FOR COMPASSIONATE RELEASE (ECF No. 33)

      Defendant Terrance Lloyd-Webb is federal prisoner who is currently

incarcerated at FCI Terre Haute in Terre Haute, Indiana. On July 3, 2017, Lloyd-

Webb pleaded guilty in this Court to one count of possession with intent to distribute

heroin and fentanyl in violation of 21 U.S.C. § 841(a) and one count of being a felon

in possession of a firearm in violation of 18 U.S.C. § 922(g). (See Rule 11 Plea

Agmt., ECF No. 20.) The Court subsequently sentenced Lloyd-Webb to 85 months

imprisonment. (See Judgment, ECF No. 31.)

      On August 24, 2020, Lloyd-Webb filed a motion for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A). (See Mot., ECF No. 33.)                 Under

Section 3582(c)(1)(A), a defendant may not file a motion for compassionate release

until “after the defendant has fully exhausted all administrative rights to appeal a



                                          1
Case 4:17-cr-20092-MFL-SDD ECF No. 35 filed 09/14/20       PageID.143       Page 2 of 3




failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the

lapse of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.” The exhaustion requirement in Section 3582(c)(1)(A)

is “mandatory” and is not subject to any “judge-made exceptions.” United States v.

Alam, 960 F.3d 831, 833–36 (6th Cir. 2020).

      Lloyd-Webb has not given the Court enough information to determine

whether he has satisfied this exhaustion requirement.         Therefore, the Court

DIRECTS Lloyd-Webb to file a supplement to his motion that informs the Court

whether he has submitted a written request for compassionate release to the warden

at FCI Terra Haute.       If Lloyd-Webb has submitted a written request for

compassionate release to the warden at FCI Terra Haute, then Lloyd-Webb shall also

inform the Court of the date on which he submitted the request, whether the warden

responded to the request, and the date of the warden’s response (if any).

      If either (1) Lloyd-Webb has not submitted a request for compassionate

release to the warden, or (2) Lloyd-Webb has submitted such a request but 30 days

have not lapsed since the warden received his request, then the Court will dismiss

his current motion (ECF No. 33) without prejudice. In that event, Lloyd-Webb

would be permitted to file a motion seeking compassionate release upon exhausting

his remedies with the warden.




                                         2
Case 4:17-cr-20092-MFL-SDD ECF No. 35 filed 09/14/20      PageID.144   Page 3 of 3




      Additionally, Lloyd-Webb has not given the Court enough information to

determine whether he is otherwise qualified for compassionate release.

Accordingly, the Court DIRECTS Lloyd-Webb to use his supplement to also inform

the Court why he believes he qualifies for compassionate release.

       IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE


Dated: September 14, 2020

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on September 14, 2020, by electronic means and/or
ordinary mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9761




                                        3
